Citation Nr: 0431501	
Decision Date: 11/29/04    Archive Date: 12/08/04

DOCKET NO.  03-07 809	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased rating from an original grant of 
service connection for post traumatic stress disorder (PTSD), 
rated as 30 percent disabling. 


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from April 1969 to November 
1970.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, which established entitlement to service 
connection for PTSD as 30 percent disabling.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Considerable additional medical evidence was submitted at his 
hearing before the undersigned in June 2004 after issuance of 
the original statement of the case.  Such evidence is 
pertinent to the issue under appeal and for which a resultant 
supplemental statement of the case was not prepared.  
Although such evidence had not first been considered by the 
AOJ, the submission was accompanied by a waiver of referral 
to the AOJ.  38 C.F.R. § 20.1304 (2004).  Notwithstanding, a 
copy of a decision by the Social Security Administration 
(SSA) was thereafter submitted and received by the Board in 
September 2004, which evidence was not accompanied by such a 
waiver.  Accordingly, the record does not reflect that the 
requirements of 38 C.F.R. § 19.31 (2004) have been satisfied.  
The appellant did not waive his right to have this new 
evidence initially considered by the RO.  Accordingly, the 
Board must remand the case to the RO so that it may consider 
this new evidence.  38 C.F.R. §§ 19.31, 20.1304; see also 
Disabled American Veterans v. Secretary of Veterans Affairs, 
234 F.3d 682 (Fed. Cir. 2003).  

In addition, inasmuch as the RO sought to obtain SSA records 
well before the final SSA decision was rendered, it is 
unclear as to whether the entire package of medical evidence 
supporting the SSA decision has been associated with the 
claims file.  The Board believes that it is essential that 
such records be obtained.  The United States Court of Appeals 
for Veterans Claims (hereinafter, "Court") has held that, 
in a claim of disagreement with the initial rating assigned 
following a grant of service connection, as is the case here, 
separate ratings can be assigned for separate periods of 
time, based on the facts found.  Fenderson v. West, 12 Vet. 
App. 119 (1999).  Under the circumstances, the necessity for 
a complete record is of even greater significance.  The Court 
has held that fulfillment of the VA's duty to assist includes 
the procurement and consideration of any clinical data of 
which the VA has notice even when the appellant does not 
specifically request that such records be procured.  Ivey v. 
Derwinski, 2 Vet. App. 320, 323 (1992).

The Board additionally notes that the veteran was 
hospitalized for three separate periods while this claim has 
been on appeal: from May 21, 2002 to June 12, 2002; from 
August 15, 2002 to September 6, 2002; and from May 5, 2003 to 
May 28, 2003.  In each instance the veteran was awarded 
temporary total disability evaluations under 38 C.F.R. § 4.30 
for convalescence.  The Board observes what appears to 
represent a wide divergence between findings on compensation 
examinations versus that suggested by treatment records.  See 
e.g. VA examination of October 23, 2002 vs. records from the 
August 15, 2002 to September 6, 2002 hospitalization.  More 
significantly, the Board is unable to identify whether the 
veteran was afforded a compensation examination following his 
last hospitalization.  Under the circumstances, the Board is 
of the opinion that an additional examination is warranted.  

The appellant is hereby notified that it is his 
responsibility to report for any examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 
(2003).  

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the regional office (RO) for the following 
development: 

1.  The RO should contact the Social 
Security Administration and request that 
they furnish copies of all medical 
records pertinent to the veteran's award 
of disability benefits.  If medical 
evidence utilized in processing such 
claim is not available, the fact should 
be entered in the claims folder.

2.  Thereafter, the veteran should be 
afforded a VA examination by a Board 
certified psychiatrist to determine the 
severity of his PTSD.  The claims file 
and a complete copy of this remand must 
be made available to the examiner for 
review, and the examiner must document 
that such review was undertaken.  

All appropriate tests and studies, 
including psychological testing, should 
be performed and all findings must be 
reported in detail, to include any 
discrepancies suggested by the testing or 
other examination.  Furthermore, the 
examiner's attention is invited to the VA 
examination report of October 23, 2002 as 
well as records from the veteran's 
several hospitalizations enumerated 
above.  

If there are other psychiatric disorders 
found, in addition to PTSD, the examiner 
should reconcile the diagnoses and 
specify which symptoms are associated 
with each of the disorder(s).  If certain 
symptomatology cannot be dissociated from 
one disorder or another, it should be so 
indicated.  The examiner is requested to 
assign a numerical code under the Global 
Assessment of Functioning Scale (GAF) 
provided in the Diagnostic and 
Statistical Manual for Mental Disorders 
(DSM-IV) only as it relates to the 
veteran's service-connected PTSD.  The 
examiner must provide a comprehensive 
report including complete rationale for 
all conclusions reached.  The 
psychiatrist must describe how the 
symptoms of PTSD affect the veteran's 
occupational and social impairment vis-à-
vis the pertinent rating criteria.  

In addition to assessing the present 
level of disability attributable to PTSD, 
the examiner is requested to discuss the 
prior medical evidence and also to 
reconcile any contradictory current 
and/or historical evidence to the extent 
possible.

3.  The RO should review the examination 
report to ensure that it is in complete 
compliance with the directives of this 
REMAND.  If the report is deficient in 
any manner, the RO must implement 
corrective procedures.

4.  When the development requested as 
well as any additional development deemed 
necessary have been completed, the case 
should again be reviewed by the RO on the 
basis of the additional evidence.  If the 
benefit sought is not granted, the 
appellant and his representative should 
be furnished a supplemental statement of 
the case, which includes consideration of 
the evidence submitted since issuance of 
the last SSOC, and be afforded the 
applicable opportunity to respond before 
the record is returned to the Board for 
further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




